Case 2:18-cr-00036-JRS-CMM Document 25 Filed 12/07/18 Page 1 of 2 PageID #: 64



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION


UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
v.                                               )    Case No. 2:18-cr-0036-JRS-CMM
                                                 )
KEENYA M. LEE,                                   )                          - 01
          Defendant.                             )


                   ORDER TO RELEASE PRETRIAL SERVICES REPORT

This matter comes before the court on counsels’ oral motion for release of the Pretrial Services
Report (the “Report”). The court has examined the following matters as required by the
Confidentiality Regulations contained in Volume 8, Part A, Appendix 5A to the Guide to
Judiciary Policy:

       (1) any promise of confidentiality to the source(s) of the information contained in the
       Report;

       (2) any harm that such release might cause to any person;

       (3) the objective of promoting a candid and truthful relationship between the Defendant
       and the Pretrial Services Officer in order to obtain the most complete and accurate
       information possible for the Judicial Officer; and

       (4) the purpose of the disclosure.

After due consideration, the court finds that there is good cause for the release of the Report,
subject to the following conditions:

       (1) the Report may not be disclosed to any other person or entity;

       (2) the Report may only be used for purposes of bail determination, including
       preparation of any detention order; and

       (3) the parties are prohibited from using the Report for prosecutorial purposes, including
       future plea negotiations or disposition hearings.
Case 2:18-cr-00036-JRS-CMM Document 25 Filed 12/07/18 Page 2 of 2 PageID #: 65



The Pretrial Services Officer is directed to release the Report to counsel for the United States of
America and counsel for the above-referenced defendant.


Date: 12/07/2018



                                           _______________________________
                                            Tim A. Baker
                                            United States Magistrate Judge
                                            Southern District of Indiana




Distribution:

all ECF-registered counsel of record via email generated by the court’s ECF system
